

115 HR 1342 IH: FILCCA of 2017
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1342IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Harris (for himself, Mr. Abraham, Mr. Aderholt, Mr. Babin, Mr. Bergman, Mr. Biggs, Mr. Conaway, Mr. DesJarlais, Mr. Duncan of South Carolina, Mr. Franks of Arizona, Mr. Gibbs, Mr. Gohmert, Mr. Gosar, Mr. Grothman, Mr. Jody B. Hice of Georgia, Mr. Jones, Mr. Kelly of Mississippi, Mr. King of Iowa, Mr. LaMalfa, Mr. Pittenger, Mr. Rice of South Carolina, Mr. Rokita, Mr. Sanford, Mr. Smith of Texas, Mr. Wilson of South Carolina, Mr. Yoho, and Mr. Lamborn) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit any institution of higher education that receives a Federal research and development
			 grant and does not comply with a lawful request for information or
			 detainment of an alien made by any officer or employee of the Federal
			 Government who is charged with enforcement of the immigration laws from
			 receiving indirect cost reimbursement funding, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Immigration Law Campus Compliance Act of 2017 or as the FILCCA of 2017. 2.Prohibition on receipt of funds for indirect costsAn institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) may not receive Federal funds for reimbursement of indirect costs under a research and development grant provided by a Federal agency with respect to any period during which the institution of higher education has failed to comply with a lawful request for information about or detainer pertaining to an alien made by any officer or employee of the Federal Government who is charged with enforcement of the immigration laws.
		3.Ensuring that local and Federal law enforcement officers may cooperate to safeguard our communities
 (a)Authority To cooperate with federal officialsA State, a political subdivision of a State, or an officer, employee, or agent of such State or political subdivision that complies with a detainer issued by the Department of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357)—
 (1)shall be deemed to be acting as an agent of the Department of Homeland Security; and (2)with regard to actions taken to comply with the detainer, shall have all authority available to officers and employees of the Department of Homeland Security.
 (b)Legal proceedingsIn any legal proceeding brought against a State, a political subdivision of a State, or an officer, employee, or agent of such State or political subdivision, which challenges the legality of the seizure or detention of an individual pursuant to a detainer issued by the Department of Homeland Security under section 236 or 287 of the Immigration and Nationality Act (8 U.S.C. 1226 and 1357)—
 (1)no liability shall lie against the State or political subdivision of a State for actions taken in compliance with the detainer; and
 (2)if the actions of the officer, employee, or agent of the State or political subdivision were taken in compliance with the detainer—
 (A)the officer, employee, or agent shall be deemed— (i)to be an employee of the Federal Government and an investigative or law enforcement officer; and
 (ii)to have been acting within the scope of his or her employment under section 1346(b) and chapter 171 of title 28, United States Code;
 (B)section 1346(b) of title 28, United States Code, shall provide the exclusive remedy for the plaintiff; and
 (C)the United States shall be substituted as defendant in the proceeding. (c)Rule of constructionNothing in this section may be construed to provide immunity to any person who knowingly violates the civil or constitutional rights of an individual.
 4.Authorization to issue detainersIn the case of an alien who is in the custody of a Federal, State, or local law enforcement official, the Secretary of Homeland Security may issue a detainer for that alien requesting that the law enforcement official provide all relevant information collected pertaining to the alien and notification of any future release of the alien, or that the law enforcement official continue to detain the alien until the Secretary may take custody of the alien. The Secretary of Homeland Security is authorized to request from any entity that receives Federal funds in a fiscal year, for purposes of enforcing the immigration laws, pertinent information that pertains to an alien and that is not otherwise precluded by law from being disclosed.
		